



COURT OF APPEAL FOR ONTARIO

CITATION: Cable (Re), 2021 ONCA 288

DATE: 20210504

DOCKET: C68715

Watt, Roberts and
    Zarnett JJ.A.

IN THE MATTER OF: Bradley
    Cable

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Sarah Weinberger, for the appellant

Natalya Odorico, for the respondent, Attorney General of
    Ontario

Julie A. Zamprogna Ball
ès
, for
    the respondent, Person in Charge of the Southwest Centre for Forensic Mental
    Health Care, St. Josephs Health Care London

Heard: April 23, 2021 by video conference

On appeal from the disposition of
    the Ontario Review Board dated July 2, 2020, with reasons dated July 29, 2020
    and fresh reasons for decision dated July 31, 2020.

REASONS FOR
    DECISION

[1]

Bradley Cable has been under the supervision of
    the Ontario Review Board since he was found not criminally responsible on February
    5, 2018 for the offences of harassment by repeated communication, uttering
    threats of physical harm, obstructing and assaulting a police officer, and
    failing to comply with the conditions of his judicial release. He appeals from
    the Boards July 2, 2020 disposition that he be detained at the Southwest
    Centre for Forensic Mental Health Care, St. Josephs Health Care London (the Hospital),
    under the same conditions as the Boards previous disposition.

[2]

At the conclusion of the argument on behalf of
    Mr. Cable, we indicated that the appeal was dismissed with reasons to follow.
    These are those reasons.

[3]

While Mr. Cable conceded before the Board that
    he continues to pose a substantial risk to the safety of the public, he submits
    that the Board erred in ordering detention as the least onerous and least
    restrictive disposition in the circumstances. He argues that the Board failed
    to consider all the evidence and that his request for a conditional discharge
    had an air of reality. As a result, the Board erred in failing to consider the possibility
    of a conditional discharge and its decision was unreasonable.

[4]

We do not accept these submissions.

[5]

An appellate court may allow an appeal from the Boards
    disposition under s. 672.78(1) of the
Criminal Code
where the Boards disposition is unreasonable or cannot be
    supported by the evidence; it is based on a wrong decision on a question of law;
    or there was a miscarriage of justice.

[6]

We see no basis here that would justify
    appellate intervention.

[7]

The Boards reasons contain a careful review of
    the record. While it did not expressly refer to the letter of support written
    by Mr. Cables sister, the Board referred to the evidence given by his mother
    at the hearing that was consistent with his sisters expressed views that Mr.
    Cable has done well during his short visits with his family and that continued
    detention was extremely stressful to him. The Hospital report and updated
    report also indicated that Mr. Cables few indirectly supervised community excursions
    and exercises of supervised privileges were similarly without incident.
    However, the Boards decision that Mr. Cable continued to represent a significant
    risk to public safety and that this risk could be managed only by a detention
    order was amply supported by the evidence as set out in the Hospital report, as
    updated, and the evidence of Mr. Cables attending psychiatrist, Dr. Nnamdi
    Ugwunze. There was no air of reality to the possibility of a conditional
    discharge.

[8]

Mr. Cable has serious mental health issues that
    are untreated because of his refusal to follow the recommendations of his
    psychiatrist and treatment team, whom he distrusts. His current diagnosis includes
    Schizophrenia, paranoid type; Paranoid Personality Disorder with anti-social traits;
    Post-traumatic Stress Disorder (PTSD); and Substance Use Disorder, which is
    in remission in the controlled setting of the hospital. His psychotic symptoms
    and persecutory delusions are active. Other than in relation to his diagnosed PTSD,
    he has little insight into his medical condition, disputing his current
    diagnosis and the recommended treatment of his psychiatrist and treatment team in
    all other respects.

[9]

Mr. Cable has a history of violent physical and
    psychological behaviour including aggressive clashes with police and destruction
    of property. The index offences giving rise to the NCR determination were very
    serious: between November 2016 and January 2017 he harassed a former classmate whom
    he barely knew with over 100 unwanted emails and Facebook messages although he
    was told by the victim and the police to stop sending them. Some of the
    messages contained physical threats to seriously hurt the victim. He admitted
    to the police that he wanted to scare her. He demonstrates extremely limited insight
    into his offences, having sent the victim another email in breach of his judicial
    release in 2017 and another in 2018 in breach of the Boards disposition, and he
    continues to blame her for his situation. His psychological risk assessment indicates
    that he is at a moderate to high risk of reoffending violently, physically or
    psychologically, even if detained at the hospital.

[10]

The reporting year prior to the Boards July 2, 2020
    disposition was a challenging year for Mr. Cable. While there have been no
    incidents of physical violence, Mr. Cable was verbally abusive and aggressive
    and exhibited physically intimidating postures toward staff such that seclusion
    was required on eleven occasions. Mr. Cables observed lack of stability and
    refusal of recommended medication resulted in the withdrawal of supervised
    community passes on February 20, 2020. While the Hospital is hopeful that Mr.
    Cable will transition one day to community living, he is at present, according
    to Dr. Ugwunze and the treatment team, nowhere near community placement. He
    requires professional support and supervision in order to manage the risk he
    presents to others, including the choice of his residence.

[11]

In its consideration of whether a detention or conditional
    discharge order was appropriate, the Board accepted Dr. Ugwunze and the Hospitals
    evidence, as it was entitled to do, including that the key indicator of
    success will be Mr. Cables response to the efforts by the treatment team
    to optimize his treatment for Schizophrenia which [o]bviously  requires Mr.
    Cables consent to optimize treatment for Schizophrenia, cooperation and
    commitment, without which any meaningful progress towards community
    reintegration is doubtful.

[12]

We see no error in the Boards analysis or
    conclusions.

Disposition

[13]

Accordingly, we dismiss the appeal.

David Watt J.A.

L.B.
    Roberts J.A.

B. Zarnett
    J.A.



